Citation Nr: 0639342	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2004, at which time it was 
remanded to the Department of 
Veterans Appeals (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
obtain certain procedural and evidentiary development with 
respect to the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Following the AMC's attempts to complete the requested 
actions, the case has been returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran argues that no effort has been made to date to 
obtain confirmation of those stressors which he alleges led 
to the onset of his PTSD and he requests that such research 
be undertaken based on the stressor data he has submitted to 
date.  The undersigned concurs, noting that, to this point in 
time, no attempt by VA to obtain stressor verification from 
the United States Army & Joint Service Records Research 
Center (JSRRC) has been made.  Daye v. Nicholson, No. 05-2475 
(U. S. Vet. App. Nov. 22, 2006), citing Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  While it is true that the RO or 
AMC has requested that the veteran furnish greater 
specificity as to the facts and circumstances surrounding his 
claimed stressor(s), and he has not, the fact that JSRRC 
contact has not been initiated by VA precludes a finding at 
this stage that there exists an inadequate fund of 
information with which to conduct meaningful research and 
verification of the claimed stressor(s).  Remand is deemed 
necessary to permit VA to undertake attempts at stressor 
verification.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
needed to substantiate his claim for 
service connection for a PTSD.  Included 
therein must be the provisions of 38 
C.F.R. § 3.304(f) as they existed both 
prior to, and on and after March 7, 1997.  
See 64 Fed. Reg. 32,807 (1999).  Also, 
the veteran should be invited to submit 
lay statements from individuals with whom 
he served in service in an effort to 
verify his claimed stressors.  Notice of 
the five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), must 
also be furnished.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and advised to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
veteran must also be advised that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  Records of VA medical treatment, not 
already on file, which pertain to the 
veteran's claimed PTSD must be obtained 
and made a part of the veteran's claims 
folder.  

3.  Thereafter, the veteran must be 
contacted in writing and requested to 
furnish further clarifying data with 
respect to each of his claimed stressors, 
including any combat, to which he was 
exposed while in Panama or elsewhere that 
led to the onset of his PTSD.  Each of 
the incidents claimed as a stressor must 
be more fully described with the dates of 
any and all incidents to within seven 
days if possible, the types and locations 
of the incidents, the full names and 
service numbers of any other persons 
present, the persons wounded or killed, 
detailed descriptions of events, and any 
other identifying information.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  A 
reasonable period for a response from the 
veteran must then be provided.  

4.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

5.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 3, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the JSRRC with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  If additional information 
from the veteran is found by the JSRRC to 
be needed to conduct meaningful research, 
such information must be sought by the 
AMC/RO from the veteran.  If the veteran 
does not then respond, no further input 
from the JSRRC need be sought.

6.  Following receipt of the JSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of any inservice 
stressful event(s), verified by the JSRRC 
or through other documents or sources.  
If no stressor is verified, that should 
be so stated in such report.

7.  If and only if credible supporting 
evidence of an inservice stressor is 
shown in concert with medical evidence 
diagnosing PTSD in accordance with 38 
C.F.R. § 4.125(a) (2006), then and only 
then must the RO/AMC arrange for the 
veteran to be afforded a VA psychiatric 
examination for an assessment of the 
nature and etiology of such PTSD.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation and any needed 
diagnostic studies.  All established 
diagnoses are then to be fully set forth.

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:

(a)  Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?

(b)  If so, is it at least as 
likely as not that the 
veteran's PTSD is the result of 
any independently verified 
inservice event?  If so, which 
independently verified event is 
responsible for his PTSD and 
are the veteran's current 
symptoms of PTSD linked to any 
such event?

8.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f), as in effect prior 
to and on and after March 7, 1997.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




